Citation Nr: 0527257	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  98-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for heart disease to 
include as secondary to service-connected pulmonary 
tuberculosis.

2. Entitlement to service connection for emphysema to include 
as secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 1998 and January 
2002 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2000, the Board remanded the claim of service 
connection for heart disease to obtain a medical opinion as 
to the etiology of the veteran's heart disease.  In July 
2001, the veteran was examined by VA and the examiner 
provided the requested medical opinion.  As the requested 
action has been completed, no further compliance with the 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) 
(A remand by the Board confers on the veteran the right to 
compliance with the remand.).

In a November 2002 decision, the Board denied service 
connection for heart disease secondary to service-connected 
pulmonary tuberculosis.  

In September 2004, on its own motion, the Board vacated the 
November 2002 decision on due process grounds for failure to 
honor a request for a hearing that was made prior to the 
Board's decision.  The hearing was held in November 2003 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the record.  

At the hearing, the veteran raised a claim for increase for 
service-connected pulmonary tuberculosis, which is referred 
to the RO for appropriate action. 

Also in September 2004, the Board remanded to case for 
further procedural and evidentiary development to include the 
issue of service connection for emphysema as secondary to 
service-connected pulmonary tuberculosis.  The remand 
replaced the November 2002 Board decision.   

In the remand, the Board directed the RO to: (1) ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) in accordance with 38 U.S.C.A. §§ 5103 and 5103 and 
38 C.F.R. § 3.159; (2) adjudicate the claims considering all 
the evidence of record, including evidence timely submitted 
in January 2004 to the Board without waiver of initial 
consideration by the RO, and, (3) prepare a supplemental 
statement of the case. 

In March 2005, the RO notified the veteran of the substantive 
provisions of the VCAA.  The Board's remand directive also 
served as VCAA notice.  The RO also provided the veteran a 
medical examination and obtained a medical opinion in order 
to decide the claims.  The RO issued a supplemental statement 
of the case in July 2005.  The RO's actions fully complied 
with the Board's directives.  Stegal, supra. And the case has 
been returned for appellate review. 

In August 2005, the veteran timely submitted additional 
private medical records, concerning heart disease, to the 
Board without waiver of initial consideration of the evidence 
by the RO.  Any pertinent evidence submitted by the appellant 
or representative, which is accepted by the Board, must be 
referred to the agency of original jurisdiction for review, 
unless this procedural right is waived by the appellant or 
representative.  Evidence is not pertinent if it does not 
relate to or have a bearing on the appellate issue.  In this 
case, the question presented is whether the veteran's heart 
disease is related to service or to service-connected 
pulmonary tuberculosis.  As the additional private medical 
records relate to an already established fact, namely, that 
the veteran suffers from coronary artery disease, and as the 
additional evidence does not relate the veteran's current 
heart disease to either service or service-connected 
pulmonary tuberculosis, the evidence does not have a bearing 
on the appellate issue of service connection for heart 
disease.  For this reason, a remand to the RO to consider the 
evidence in the first instance is not required.  69 Fed. Reg. 
53,808 (Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304 
(c)).

In September 2005, the Board granted the veteran's motion to 
advance the case on the docket due to the veteran's advanced 
age. 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. Heart disease, which was first shown many years after 
service, is unrelated to service or to service-connected 
pulmonary tuberculosis directly or by aggravation.

2. Emphysema, an element of chronic obstructive pulmonary 
disease, was first shown many years after service, is 
unrelated to service or to service-connected pulmonary 
tuberculosis directly or by aggravation.


CONCLUSIONS OF LAW

1. Heart disease was not incurred in or aggravated by 
service, heart disease may not be presumed to have been 
incurred in service, and heart disease is not proximately due 
to or the result of service-connected pulmonary tuberculosis. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2. Emphysema, an element of chronic obstructive pulmonary 
disease, was not incurred in or aggravated by service, and 
emphysema is not proximately due to or the result of service-
connected pulmonary tuberculosis. 38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 


I. DUE PROCESS 
A. VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.



1. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where VCAA notice was not mandated at the time of an initial 
RO adjudication as in the claim of service connection for 
heart disease, the RO did not commit reversible error in not 
providing such notice.  The Court did state that an appellant 
does have the right to subsequent VCAA content-complying 
notice and proper VA process. Pelegrini at 120; VAOPGCPREC 7-
2004.

a. VCAA and Service Connection for Heart Disease  

As alluded to above, the initial rating decision on the claim 
of service connection for heart disease occurred in 1998 
before the enactment of the VCAA in November 2000.  While on 
appeal, the RO subsequently notified the veteran of the VCAA 
by letter in March 2001.  In the VCAA letter, the RO notified 
the veteran of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of 
incurrence of a disease during service, evidence of current 
disability, and evidence of a relationship between the 
current disability and in-service disease.  The veteran was 
informed that VA would obtain service medical records, VA 
records, and records from other Federal agencies, and that VA 
would assist him in obtaining private records and lay or 
other evidence.  In the supplemental statement of the case, 
dated in January 2002, the veteran was on notice that the 
claim was denied, in part, because heart disease was not 
proximately due to or the result of service-connected 
pulmonary tuberculosis.  In the supplemental statement of the 
case, dated in August 2002, the RO cited 38 C.F.R. § 3.159 
with the provision that the claimant may provide any evidence 
in his possession that pertained to the claim. 

In its September 2004 remand, the Board directed the RO to 
ensure VCAA compliance and to notify the veteran that to 
substantiate the claim of service connection for heart 
disease: he should submit medical evidence that the 
service-connected pulmonary tuberculosis caused heart disease 
or that the service-connected pulmonary tuberculosis 
aggravated heart disease; if he had evidence to substantiate 
his claim, not already of record that was not in the custody 
of a Federal agency such as records of private medical care, 
he should submit the records himself or with his 
authorization, VA would make reasonable efforts to obtain the 
records on his behalf; if he had evidence, not already of 
record, that was in the custody of VA or other Federal 
agency, VA would obtain any such records he identified; and 
he was notified to provide any evidence in his possession 
that pertained to the claim. 

The RO followed up the Board's remand with a VCAA notice 
letter in March 2005.  The notice included the evidence 
needed to substantiate the claim of service connection for 
heart disease on a direct or a presumptive basis, as well as 
on a secondary basis, including aggravation. 

As the VCAA notice came after the initial adjudication of the 
claim of service connection for heart disease, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO and the Board described above, cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at his 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice and no further action is required 
to ensure VCAA compliance.

b. VCAA and Service Connection for Emphysema

On the claim of service connection for emphysema, the RO did 
provide pre-adjudication, VCAA notice by letter, dated in 
October 2001.  The notice included the type of evidence 
needed to substantiate, namely, evidence of current 
disability, and evidence that emphysema was proximately due 
to or the direct result of service-connected pulmonary 
tuberculosis.  The veteran was informed that VA would obtain 
service medical, VA records, and records from other Federal 
agencies, and that VA would assist him in obtaining private 
records and lay or other evidence.  The RO adjudicated the 
claim in January 2002.  In the statement of the case, dated 
in August 2002, the RO notified the veteran that the claim 
was denied, in part, because emphysema was not incurred in 
service.  The RO also cited 38 C.F.R. § 3.159 with the 
provision that the claimant may provide any evidence in his 
possession that pertained to the claim. 

In its September 2004 remand, the Board directed the RO to 
ensure VCAA compliance and to notify the veteran that to 
substantiate the claim of service connection for emphysema: 
he should submit medical evidence that the service-connected 
pulmonary tuberculosis caused emphysema or that the 
service-connected pulmonary tuberculosis aggravated 
emphysema; and, if he had evidence to substantiate his claim, 
not already of record that was not in the custody of a 
Federal agency such as records of private medical care, he 
should submit the records himself or with his authorization, 
VA would make reasonable efforts to obtain the records on his 
behalf. 

The RO followed up the Board's remand with a VCAA notice 
letter in March 2005.  The notice included the evidence 
needed to substantiate the claim of service connection for 
emphysema on a direct or a presumptive basis, as well as on a 
secondary basis, including aggravation. 

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim of service connection for 
emphysema, the timing did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the RO described above, cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at his 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice and no further action is required 
to ensure VCAA compliance.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 



2. Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


II. REASONS AND BASES FOR FINDINGS AND CONCLUSION
B. Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no compliant, 
finding, or history of heart disease or pulmonary disease. On 
separation examination, a chest X-ray was normal. 

After service, the veteran was hospitalized by VA in January 
1954 with a diagnosis of pulmonary tuberculosis (PTB).  
During the initial hospitalization, there was a finding of a 
right bundle branch block.  A chest X-ray showed the heart to 
be within normal limits.  A repeat electrocardiogram in April 
1955 revealed no cardiac dysfunction.  On the final hospital 
summary, dated in July 1957, it was reported that chest X-
rays had been stationary since April 1955.  

In a February 1954 rating decision, the RO granted service 
connection for pulmonary tuberculosis as it was manifested to 
a compensable degree within the three-year presumptive period 
following separation from service. 

In 1972, a private physician, J.R.D., M.D., reported that an 
EKG suggested right ventricular enlargement.  The physician 
recommended further study. 

In May 1972, the veteran was hospitalized by VA for 
evaluation of right ventricular enlargement.  An ECG 
suggested right ventricular hypertrophy.  Pulmonary functions 
studies were normal.  The diagnosis was borderline right 
ventricular hypertrophy of unknown etiology, but probably due 
to postoperative pulmonary plombage surgery for tuberculosis. 

Private medical records in September 1982 documented 
irregular bradycardia, and a lung scan and pulmonary function 
studies were consistent with chronic obstructive pulmonary 
disease.  In November 1988, the veteran was seen for 
complaints of chest pain.  The pertinent finding was a mildly 
dilated right ventricle.  

On VA pulmonary examination in August 1998, the examiner 
found no signs of reactivation of PTB.

On VA cardiac examination in August 1998 to determine whether 
there was a relationship between PTB and the veteran's heart 
disease, the examiner reviewed the clinical history.  The 
examiner noted that in the past 2 to 3 years, the veteran had 
developed episodes of fast heart rate, palpitations, and 
chest pain, and he had a repeat angioplasty and stent 
placement in 1997.  An ECG showed sinus tachycardia, a right 
axis deviation, and an incomplete right bundle branch block 
consistent with a pulmonary disease pattern.  An 
echocardiogram showed mild pulmonary hypertension, but no 
evidence of right ventricular hypertrophy or enlargement.  
There was mitral valve prolapse and mild mitral 
regurgitation.  A chest X-ray revealed a normal heart size.  
The pertinent diagnoses were: PTB, status post right pleural 
cavity plombage; pulmonary hypertension; history of 
paroxysmal supraventricular tachycardia; coronary heart 
disease status post angioplasty; and mitral valve prolapse.  
The examiner expressed the opinion that the veteran's 
coronary heart disease was not directly related to the 
previous episode of tuberculosis or to the treatment of the 
tuberculosis, and that the findings of mild pulmonary 
hypertension were related to pulmonary disease, which 
appeared to be emphysema.  The examiner also expressed the 
opinion that it was uncertain whether the emphysema was 
attributable to tuberculosis.  

On VA examination in January 1999, history included 
significant right and left coronary artery disease (CAD) by 
cardiac catheterization in 1993.  Repeat catheterization in 
1994 and 1997 revealed CAD.

VA records show that in May 1999 an ECG revealed sinus 
bradycardia with left fascicular block, and a diagnosis of 
chronic ischemic heart disease.  In January 2001, the 
diagnosis was essential hypertension. 

Private medical records show that in 2001 the veteran was 
treated for atrial fibrillation. In 2003, he was treated for 
coronary artery disease, and in 2004 and 2005 for chest pain. 

Pursuant to the Board's remand of September 2000, VA obtained 
a medical examination and medical opinion as to the etiology 
of the veteran's heart disease in July 2001.  History 
included pulmonary tuberculosis in 1954, coronary artery 
disease with angioplasty and stent placement in the 1990s, 
and atrial fibrillation, requiring a pacemaker in 2001.  On 
physical examination, an echocardiogram revealed mitral valve 
prolapse, mild left ventricular hypertrophy, and pulmonary 
hypertension.  Chest X-rays revealed changes at the right 
lung base consistent with the prior plombage and normal heart 
size. 

After researching the subjects of plombage, pulmonary 
hypertension, and cardiac complications, which include the 
medical literature, medical texts, and a consultation with 
the head of the Pulmonary Division at the VA Medical Center, 
the examiner reported that there were no reported cases and 
no reported association of either PTB and plombage with 
development of pulmonary hypertension or other cardiac 
complications of plombage placement.  The examiner noted 
that, in the discussion of pulmonary hypertension, advanced 
parenchymal lung disease can cause pulmonary hypertension, 
but in the veteran's case, the pulmonary functions studies 
were all normal.  The examiner also noted that in the absence 
of gross deformity of the chest wall, pulmonary hypertension 
could not be attributable to either PTB or plombage therapy.

The examiner's diagnoses were coronary heart disease, atrial 
fibrillation, and pulmonary hypertension.  The examiner found 
that right ventricular hypertrophy was not evident, and any 
right bundle branch block was likely masked by the pacemaker.

The examiner expressed the opinion that the veteran's current 
cardiac conditions of coronary heart disease, atrial 
fibrillation, and pulmonary hypertension, were not related to 
service-connected tuberculosis or plombage.

On a VA pulmonary consultation in July 2002, the veteran 
complained of pain in the right chest of 3 to 4 years' 
duration.  Chest X-rays showed old granulomatous disease and 
plombage, which had been stable for years.  Pulmonary 
function tests revealed chronic obstructive pulmonary disease 
as confirmed by pulmonary studies.  Emphysema was not found. 

On VA examination in July 2002, the examiner was asked to 
determine whether chronic obstructive pulmonary disease was 
the result of pulmonary tuberculosis.  The examiner reported 
that the veteran had chronic obstructive pulmonary disease by 
pulmonary function tests and that the possible connection to 
tuberculosis was unlikely as chronic obstructive pulmonary 
disease was not an expected result of old pulmonary 
tuberculosis as pulmonary tuberculosis was more likely to 
cause a restrictive ventilatory defect. 

In October 2003, the impressions of S.S.G., M.D., were 
previous TB; emphysema by history, but not confirmed by 
pulmonary function test; palpitations; previous chest pain; 
and arteriosclerotic cardiovascular disease with coronary 
artery disease with angioplasty.  The physician stated that 
after an EKG he could not tell if the veteran had right 
atrial enlargement or right ventricular hypertrophy secondary 
to lung diseases.  The physician also stated that he doubted 
whether the TB caused heart problems, although the veteran 
had been hospitalized for 22 months, which could have 
accelerated atherosclerosis, which could have caused heart 
problems. 

In November 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  He testified to 
his treatment for tuberculosis, the cardiac problems he has 
had, and his belief that his emphysema and cardiac problems 
are related to tuberculosis.

In a March 2005 statement, the veteran's sister, who had 
witnessed the veteran's health problems, stated that the VA 
physician who performed the surgery [plombage] told her that 
the operation would worsen the veteran's heart problem and 
she related the veteran's enlarged heart to the surgery. 

In an April 2005 statement, the veteran stated that he has 
had trouble with heart problems since shortly after his 
discharge from service, resulting in an enlarged heart and 
other heart problems and that he was diagnosed with emphysema 
in 1965. 

On VA cardiac examination in June 2005, the examiner reported 
that he had reviewed the veteran's file, and the examiner 
noted a history of pulmonary tuberculosis in 1954 and 
plombage with hospitalization for 22 months.  After a review 
of the medical literature, which demonstrated no reported 
cardiac complications of either pulmonary tuberculosis or 
plombage, the examiner stated that the pulmonary findings 
were insufficient to explain the presence of pulmonary 
hypertension and pulmonary hypertension was not an expected 
result of pulmonary TB or plombage in the absence of gross 
deformity of the chest wall.

The examiner then summarized the findings and expressed the 
following opinion. The veteran had a history of pulmonary 
tuberculosis treated with medications and Lucite plombage.  
The veteran contended that his heart disease was secondary to 
the same or aggravated thereby.  The examiner noted that, 
according to the veteran's claims file, the veteran's 
pulmonary tuberculosis had been completely arrested since 
October 1955, and it is unclear whether he now had chronic 
obstructive pulmonary disease (COPD).  The examiner indicated 
that COPD can aggravate coronary artery disease if present, 
by placing an extra strain on the heart.  However, the 
examiner indicated that it would also be hard to estimate the 
veteran's baseline prior to the aggravation and to report on 
the extent of aggravation of these conditions without 
resorting to speculation that these conditions could not be 
determined with any degree of medical certainty.  COPD can 
also cause atrial fibrillation if present, however, the 
examiner noted that atrial fibrillation has a number of other 
causes, including ischemic heart disease.

On VA pulmonary examination in June 2005, the examiner 
addressed the question of whether the veteran had emphysema 
associated with or secondary to pulmonary tuberculosis.  The 
examiner noted that the veteran's PTB had been inactive for 
many years.  The examiner also noted pulmonary function tests 
were consistent with emphysema.  The diagnoses were inactive 
pulmonary tuberculosis with plombage and chronic obstructive 
pulmonary disease with emphysema.  

The examiner then expressed the opinion that there was no 
medical evidence to support the development of chronic 
obstructive pulmonary disease and emphysema from service-
connected pulmonary tuberculosis or that plombage caused 
chronic obstructive pulmonary disease and emphysema.  The 
examiner also expressed the opinion that there was no 
relationship between the veteran's present diagnosis of COPD 
with emphysema and service-connected pulmonary tuberculosis 
treated in the 1950s'.

C. Principles of Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability.  38 C.F.R. §  3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

D. Analysis 
1. Direct or Presumptive Service Connection 

The service medical records do not establish heart disease or 
emphysema prior to or during service.  After service, the 
first medical evidence of a chronic heart problem, right 
ventricular hypertrophy, was in 1972, twenty years after 
service.  The earlier finding of a right bundle branch block 
in 1954 was an isolated finding and not indicative of a 
chronic cardiac condition as a repeat electrocardiogram in 
1955 revealed no cardiac dysfunction.  Moreover in 1998, an 
incomplete right bundle branch block was associated with the 
pattern of pulmonary disease, not heart disease.  Later in 
the 1990s', arteriosclerotic cardiovascular disease with 
coronary artery disease was diagnosed.  In 2001, atrial 
fibrillation was diagnosed.  Chronic obstructive pulmonary 
disease, which includes emphysema, was first documented in 
1982 on the basis of pulmonary function tests.  

As heart disease and emphysema did not pre-exist service, as 
heart disease and emphysema were not present during service, 
as heart disease was not manifested to a compensable degree 
within the first post-service year, and as there is no 
medical evidence that establishes that either heart disease 
or emphysema was otherwise related to service, there is no 
factual basis to associate heart disease and emphysema to 
service on the bases of aggravation of a pre-existing 
condition or by direct service connection.  And there is no 
factual basis to establish service connection for heart 
disease during the one-year presumptive period.  38 U.S.C.A. 
§§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

2. Secondary Service Connection

The remaining questions are whether the evidence of record 
establishes entitlement to service connection for heart 
disease and emphysema as disabilities proximately due to or 
the result of service-connected pulmonary tuberculosis, which 
includes the concept of aggravation of heart disease and 
emphysema, nonservice-connected disabilities, by service-
connected pulmonary tuberculosis. 

a. Heart Disease 

On the question of whether heart disease is proximately due 
to or the result of service-connected pulmonary tuberculosis, 
the only conceivable evidence to support the claim consists 
of the impression of S.S.G., M.D., who stated that the 
veteran's hospitalization for 22 months for pulmonary 
tuberculosis could have accelerated atherosclerosis, which 
could have caused heart problems, but he further qualified 
the opinion by stating the he doubted that pulmonary 
tuberculosis caused the veteran's heart problems.  As the 
statement is equivocal and as there is no other opinion 
favorable to the claim, the Board rejects the opinion as 
speculative.  See Tirpak v. Derwinksi, 2 Vet.App. 609, 611 
(1992). 

As for the probative weight of the statement of the veteran's 
sister and the statements and testimony of the veteran, where 
as here, the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence of nexus 
or relationship between the post-service heart disease and 
service-connected pulmonary tuberculosis is required to 
support the claim.  The veteran's sister and the veteran as 
lay people are not competent to offer an opinion relating to 
medical causation or medical diagnosis, and consequently 
their statements and the veteran's testimony to the extent 
that they associate post-service heart disease to 
service-connected pulmonary tuberculosis does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993). 

As for the probative value of the veteran's sister's 
statement that the VA physician who performed the surgery 
[plombage] told her that the operation would worsen the 
veteran's heart problem, hearsay medical evidence, as 
transmitted by a lay person, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995) 

For these reasons, the Board must reject the statements and 
testimony as favorable evidence to the claim.

The evidence against the claim consists of several opinions 
of different VA examiners who collective found that:  The 
veteran's coronary heart disease was not directly related to 
the previous episode of tuberculosis or to the treatment of 
the tuberculosis (August 1998 report of VA examination); the 
veteran's current cardiac conditions of coronary heart 
disease, atrial fibrillation, and pulmonary hypertension, 
were not related to service-connected tuberculosis or 
plombage (July 2001 report of VA examination); and pulmonary 
hypertension was not an expected result of pulmonary 
tuberculosis or plombage in the absence of gross deformity of 
the chest wall (June 2005 report of VA examination). 

On the question of whether heart disease was aggravated by 
service-connected pulmonary tuberculosis, the only evidence 
of record to address the question is against the claim and 
consists of the opinion of a VA examiner who, after a review 
of the medical literature, which did not demonstrated cardiac 
complications of either pulmonary tuberculosis or plombage, 
stated that the veteran's pulmonary tuberculosis had been 
completely arrested since October 1955 and the extent of 
aggravation, if any, could not be determined with any degree 
of nedical certainty without resorting to speculation (June 
2005 report of VA examination). 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
heart disease to include as secondary to service-connected 
pulmonary tuberculosis is not established.  38 U.S.C.A. 
§ 5107(b). 

b. Emphysema 

On the question of whether emphysema is proximately due to or 
the result of service-connected pulmonary tuberculosis, the 
preponderance of the evidence is against the claim as 
evidenced by the opinion of a VA examiner, who stated that 
the possible connection to tuberculosis was unlikely as 
chronic obstructive pulmonary disease, which would include 
emphysema, was not an expected result of old pulmonary 
tuberculosis, and pulmonary tuberculosis was more likely to 
cause a restrictive ventilatory defect (July 2002 report of 
VA examination). 

In addition, another VA examiner expressed the opinion that 
there was no medical evidence to support the development of 
chronic obstructive pulmonary disease and emphysema from 
service-connected pulmonary tuberculosis or that plombage 
caused chronic obstructive pulmonary disease and emphysema.  
The examiner also expressed the opinion that there was no 
relationship between the veteran's present diagnosis of COPD 
with emphysema and service-connected pulmonary tuberculosis 
treated in the 1950s' (June 2005 report of VA examination). 

To the extent the statements and testimony of the veteran 
relate the post-service emphysema to service-connected 
pulmonary tuberculosis, as a lay person the veteran is not 
competent to offer an opinion relating to medical causation 
or medical diagnosis, and consequently his statements and 
testimony do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

On the question of whether emphysema was aggravated by 
service-connected pulmonary tuberculosis, a VA examiner also 
expressed the opinion that there was no relationship between 
the veteran's present diagnosis of COPD with emphysema and 
service-connected pulmonary tuberculosis treated in the 
1950s' (June 2005 report of VA examination).  In the absence 
of competent medical evidence to support the claim, the 
preponderance of the medical evidence is against the claim. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
emphysema to include as secondary to service-connected 
pulmonary tuberculosis is not established.  38 U.S.C.A. 
§ 5107(b).

                                                                               
(Continued on the next page) 



ORDER

Service connection for heart disease to include as secondary 
to service-connected pulmonary tuberculosis is denied.

Service connection for emphysema to include as secondary to 
service-connected pulmonary tuberculosis is denied.






____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


